FINAL OFFICE ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,937,563 to Naffziger et al. (hereinafter “Naffziger”).

Naffziger discloses:
1. A system, comprising:
a memory that stores computer executable components (Figure 1, instruction cache 1-2); and
a processor that executes the computer executable components stored in the memory (Figure 1, processor 100), wherein the computer executable components comprise
 an instruction component that applies, during a first stage of a processor pipeline, a voltage droop mitigation countermeasure prior to a predicted increase of a level of power to be consumed during a second stage of the processor pipeline (abstract), wherein the voltage droop mitigation countermeasure comprises:

computation of a throttling level to apply to the processor pipeline based on a correlation between the overall noise level and a defined throttling level (column 8, lines 31-63); and
a feedback component that provides a notification to the instruction component that indicates whether the voltage droop mitigation countermeasure was successful (column 10, lines 58-61 and Figure 4, steps 418,404 – instructions will continue to be throttled if the countermeasure was not successful, otherwise, it was successful).

2. The system of claim 1, wherein the instruction component generates a throttling signal according to the throttling level based on a determination that an activity level, at the second stage, satisfies a defined activity level, and the remote noise level, at the second stage, satisfies a defined remote noise level (column 8, lines 39-60).
3. The system of claim 2, further comprising:
an observation component that determines the activity level continues to satisfy the defined activity level (column 9, lines 31-35), and
wherein the instruction component continues to generate the throttling signal based on a determination that the local noise level is above a defined local noise level 

4. The system of claim 1, further comprising:
a local noise indicator that measures the local noise level (column 7, lines 64-66 and Figure 3A, weight accumulator 310); and
a remote noise indicator that measures the remote noise level (column 7, line 66-column 8, line 3 and Figure 3B, weight hash function 330 ).

5. The system of claim 1, further comprising:
a detection component that determines an occurrence of a voltage droop event at the second stage (column 7, lines 62-64 and Figure 4, steps 418, 404).

6. The system of claim 1, wherein the overall noise level is based upon weights applied to the local noise level and remote noise level (column 7, line 64-column 8, line 8).

7. The system of claim 1, wherein the voltage droop mitigation countermeasure applied by the instruction component increases a processing efficiency of the processor (abstract and column 1, lines 39-45 – avoidance of data errors inherently increases efficiency).



Claims 15-20 are a computer program product for performing the identical steps as performed by the system of claims 1-6, and are rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8, and 17 of U.S. Patent No. 10,552,250. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 8, and 17 of U.S. Patent No. 10,552,250 contain every element of claims 1, 8, and 15 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Response to Arguments
Applicant's Remarks filed 8/3/2021 have been fully considered but they are not persuasive.
The Remarks argues that Naffziger does not disclose “determination of an overall noise level based on a combination of a local noise level and a remote noise level,” as recited in the claims.  However, Naffziger fully discloses “determination of an overall noise level based on a combination of a local noise level and a remote noise level” (column 7, lines 27-34 and column 7, line 62-column 8, line 8).
	The Remarks further states that Naffziger does not disclose “computation of a throttling level to apply to the processor pipeline based on a correlation between the overall noise level and a defined throttling level.”  However, Naffziger fully discloses “computation of a throttling level to apply to the processor pipeline based on a correlation between the overall noise level and a defined throttling level” (column 8, lines 31-63).
	The Remarks also argues that Naffziger does not disclose “a feedback component that provides a notification to the instruction component that indicates whether the voltage droop mitigation countermeasure was successful,” as recited in the claims.  However, Naffziger fully discloses “a feedback component that provides a notification to the instruction component that indicates whether the voltage droop mitigation countermeasure was successful” (column 10, lines 58-61 and Figure 4, steps 418,404).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP GUYTON/Primary Examiner, Art Unit 2113